Citation Nr: 0109586	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  00-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

The RO denied entitlement to service connection impaired 
vision as well as defective hearing.  The March 2000 
Statement of the Case addressed the issues of service 
connection for bilateral defective hearing and impaired 
vision.  The veteran, however, in his Substantive Appeal of 
May 2000, specifically indicated that he was appealing only 
the denial of entitlement to service connection for "hearing 
loss."  Accordingly, only that issue is currently before the 
Board for appellate review.


REMAND

It is contended that, while in service, the veteran was 
exposed to extensive "aircraft noise," as a result of which 
he has developed a permanent hearing loss.

The Board observes that, based on a review of service 
administrative records, the veteran apparently served for a 
period in excess of 20 years with the United States Air 
Force.  While on service separation examination in March 
1985, there were present elevated pure tone thresholds at 
6,000 Hertz in each of the veteran's ears; the veteran did 
not then, or on subsequent VA audiometric examination in 
1986, exhibit a "hearing loss" as defined by VA regulation.  
Consequently, in a rating decision of March 1987, the RO 
denied entitlement to service connection for bilateral 
defective hearing.

The veteran has submitted the report of a June 2000 VA 
audiometric examination which shows progressively increasing 
hearing loss in the higher frequencies in each of the 
veteran's ears.  Unfortunately, that examination is not 
adequate for rating purposes.

The Board further notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law governing compensation benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
the VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded 
claim.  This change in the law is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a Remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Any pertinent medical records, 
subsequent to June 2000, the date of the 
veteran's most recent VA audiometric 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign any 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
an examination in order to more 
accurately determine the exact nature and 
etiology of his current hearing loss.  
All pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner prior to the examination.

3.  The RO should then review the 
veteran' claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



